Exhibit 10.1

INFORMATION TECHNOLOGY SERVICES AGREEMENT

THIS INFORMATION TECHNOLOGY SERVICES AGREEMENT (this “Agreement”) dated as of
the 2nd day of August 2007, is by and between MODEL REORG, INC. and its
subsidiaries (collectively, “Model”), and E COM VENTURES, INC. and its
subsidiaries (collectively, “E Com”).

WITNESSETH:

WHEREAS, Model and E Com have determined that it is in their mutual best
interest to have Model’s information technology systems (the “Model IT Systems”)
supervised and managed by E Com for that period of time between the date hereof
and the previously publicly announced potential merger transaction involving
Model and E Com (the “Transition Period”); and

WHEREAS, Model has requested, and E Com has agreed, that E Com shall supervise
and manage the Model IT Systems during the Transition Period, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1. SERVICES TO BE PROVIDED BY E COM

1.01 IT MANAGEMENT SERVICES. E Com shall manage and monitor the Model IT
Systems, which shall include, but not be limited to, performing or causing to be
performed the services set forth on Exhibit A hereto, together with any and all
additional services reasonably requested by Model (collectively, the “IT
Management Services”) in connection therewith. E Com shall also facilitate and
help effectuate a smooth transition and integration of the Model IT Systems with
E Com’s information technology systems in the event of the proposed merger of
Model and E Com.

1.01.1 E Com’s VP & CIO will have primary responsibility for supervising the
Model IT Systems. The VP & CIO shall be available to meet and consult with
Model’s designees about the Model IT Systems and the IT Management Services on a
regular basis as reasonably requested by either party.

1.02 General Obligations of E Com. E Com will provide the IT Management Services
to Model on a consistent basis and will use commercially reasonable efforts to
provide the IT Management Services in the same manner as if E Com were providing
them on and for its own account. E Com will keep and maintain books and records
relating to the IT Management Services provided to Model in accordance with E
Com’s internal control measures. Model shall have the right, upon prior notice
to E Com, to review and copy (at



--------------------------------------------------------------------------------

Model’s expense) such books and records with respect to E Com’s performance of
its obligations hereunder. Throughout the term hereof, the VP & CIO shall be
available to meet, consult with and otherwise promptly respond to any and all
reasonable requests from Model for information about the IT Management Services
and the Model IT Systems during normal business hours.

1.03 General Obligations of Model. Model shall provide E Com with such access to
and information about the Model IT Systems and business as may be reasonably
necessary or requested by E Com to enable E Com to provide the IT Management
Services in accordance with this Agreement. E Com will maintain the
confidentiality of all such information and disclose the same only to its
accountants, professionals, lenders, and other parties who have the need to know
the same in accordance with the terms of this Agreement.

1.04 Additional Services. At the request of Model, E Com may perform additional
services not currently encompassed by this Agreement. E Com shall advise Model
in writing that a requested service is an additional service and whether E Com
desires to perform such additional service. If E Com elects to perform the
additional service, it shall provide Model with a description of the work to be
performed by each party, the parties’ responsibilities with respect to that work
and E Com’s schedule and charges for that work. The parties shall execute a
written amendment to this Agreement setting forth any special terms and
conditions applicable to such additional service.

ARTICLE 2. TERM

2.01 Term. This Agreement shall terminate 30 days after the expiration of the
Transition Period or, if the aforementioned merger is not consummated on or
before December 31, 2008, then this Agreement shall terminate 30 days after
either party hereto shall deliver written notice of termination to the other,
unless terminated earlier pursuant to Article 5 hereof.

ARTICLE 3. PAYMENTS TO E COM

3.01 Fees. In consideration for E Com providing the IT Management Services to
Model as provided in this Agreement, Model shall pay to E Com an amount equal to
$25,000 (the “IT Services Fee”) on the first day of each month throughout the
term of this Agreement, pro-rated for any partial month during which such
services are being provided.

3.02 Out-of-Pocket Expenses. Model shall promptly pay or reimburse E Com for the
reasonable and documented out-of-pocket expenses incurred by E Com in connection
with E Com’s performance of the IT Management Services. All expenses shall be
incurred and documented according to E Com’s expense guidelines (a copy of which
shall be provided to Model upon request). Such expenses shall be payable by
Model on or before the 30th calendar day after receipt by Model of the
documentation for such expenses.



--------------------------------------------------------------------------------

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

4.01 E Com and Model each represents and warrants to the other as follows:

(1) That it is a corporation domiciled, validly existing and in good standing
under the laws of the State in which it was formed and it is qualified to do
business in all jurisdictions in which it conduct business and has full power
and authority to consummate the transactions contemplated by this Agreement.

(2) That this Agreement has been duly authorized, executed and delivered by it
and constitutes its valid and binding agreement, enforceable against it in
accordance with this Agreement’s terms, subject to the effect of bankruptcy,
insolvency, moratorium and other laws now or hereafter in effect relating to and
affecting the rights of creditors generally and to equitable principles of
general application.

ARTICLE 5. TERMINATION

5.01 Termination by Model. This Agreement may be terminated by Model at any time
on thirty (30) days’ prior written notice to E Com.

5.02 Termination by E Com. This Agreement may be terminated by E Com at any time
on thirty (30) days’ prior written notice to Model, or immediately if Model
fails to pay the IT Services Fee within 10 days of the date due.

5.03 Payments Upon Termination. Upon expiration or earlier termination of this
Agreement for any reason, Model shall immediately pay E Com all sums owed
pursuant to this Agreement through the date of termination, including the IT
Services Fee, personnel expenses, and E Com shall return to Model all documents,
transmissions, computer discs, books and records and other items in E Com’s
possession or control belonging to Model.

ARTICLE 6. BREACH

6.01 Breach by E Com. E Com hereby acknowledges that the information about Model
and its businesses that it will learn in connection with its provision of the IT
Management Services is valuable and proprietary information to Model, and that
its disclosure would be harmful to Model and could lead to substantial damage
and loss to Model. Therefore, in addition to damages for violation of this
Agreement, E Com agrees that Model shall be entitled to equitable relief, at
Model’s election, including, without limitation, injunctive relief and specific
performance, for any breach of this Agreement by E Com, including, without
limitation, the VP & CIO or any other E Com employees, in addition to all other
remedies at law or in equity, and that Model shall not be required to post a
bond or prove actual damages, which may in any event be difficult to liquidate,
specify or establish.



--------------------------------------------------------------------------------

6.02 Breach by Model. The failure of Model to timely remit the IT Services Fee
to E Com as required by this Agreement shall be a default hereunder entitling E
Com to such remedies as may be available pursuant to this Agreement, under law
or in equity. In addition, Model hereby acknowledges that the information about
E Com and its businesses that it will learn in connection with its provision of
the IT Management Services is valuable and proprietary information to E Com, and
that its disclosure would be harmful to E Com and could lead to substantial
damage and loss to E Com. Therefore, in addition to damages for violation of
this Agreement, Model agrees that E Com shall be entitled to equitable relief,
at E Com’s election, including, without limitation, injunctive relief and
specific performance, for any breach of this Agreement by Model, including,
without limitation, any Model employees, in addition to all other remedies at
law or in equity, and that E Com shall not be required to post a bond or prove
actual damages, which may in any event be difficult to liquidate, specify or
establish.

6.03 Limitation on Liability. Except in the event of its gross negligence or
willful misconduct, neither party shall be liable to the other or any third
party for loss of profit, goodwill, or other special or consequential damages
arising out of the performance or nonperformance by said party of any provisions
of this agreement, whether or not the possibility of such damages was disclosed
to said party or could reasonably have been foreseen by it.

ARTICLE 7. LIMITATIONS ON AUTHORITY

Neither party shall not have any authority to bind the other party to any
agreements or contracts with third parties without prior written approval of the
other party. The parties agree and acknowledge that E Com will make day to day
decisions regarding Model’s IT Services including, but limited to, contracted
services, maintenance and repair, and technology directions.

ARTICLE 8. MISCELLANEOUS

9.01 Binding Nature and Assignment. This Agreement shall bind the parties hereto
and their respective successors and permitted assigns. Neither party hereto
shall have the right to assign this Agreement without the prior written consent
of the other and any assignment attempted without the prior written consent
thereto of Model shall be void.

8.02 Notices. All notices, requests, approvals and consents given under this
Agreement shall be in writing. When one party is required or permitted to give
notice to the other, such notice shall be deemed given when delivered by hand or
five days after being placed in the United States mail, registered or certified
mail, return receipt requested, postage prepaid and addressed as follows:



--------------------------------------------------------------------------------

In the case of Model:    Model Reorg, Inc.    1095 Long Island Ave.    Deer
Park, New York 11729    Attn: Donna Dellomo In the case of E Com:    E Com
Ventures, Inc,    251 International Parkway    Sunrise, Fl. 33325    Attn: Terry
Head

Any party may change its address for notification purposes by giving the other
party notice of the new address and the date upon which it will become
effective.

8.03 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one single agreement between the
parties.

8.04 Headings. The article and section headings and the table of contents are
for reference and convenience only and shall not be considered in the
interpretation of this Agreement.

8.05 Relationship of Parties. E Com, in furnishing the IT Services to Model, is
acting only as an independent contractor, and this Agreement shall not be
construed to create, any joint venture or partnership between the parties.
Except where this Agreement expressly provides otherwise, E Com does not
undertake by this Agreement or otherwise to perform any obligation of Model,
whether regulatory or contractual or to assume any responsibility for Model’s
business or operations. E Com shall be responsible for its expenses incurred in
connection with the provision of the IT Management Services including, without
limitation, the salaries, benefits and costs of all E Com personnel, office
space, accounting and clerical services.

8.07 Severability. If any provision of this Agreement is held to be
unenforceable, then both parties shall be relieved of all obligations arising
under such provision, but only to the extent that such provision is
unenforceable, and this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it enforceable while preserving its
intent or, if that is not possible, by substituting another provision that is
enforceable and achieves the same objective and economic result. If such
unenforceable provision does not relate to the payments to be made to E Com and
if the remainder of this Agreement is capable of substantial performance, then
the remainder of this Agreement shall be enforced to the extent permitted by law

8.08 Waiver. No delay or omission by either party to exercise any right or power
it has under this Agreement shall impair or be construed as a waiver of such
right or power. A waiver by any party of any covenant or breach shall not be
construed to be a waiver of any succeeding breach or of any other covenant. All
waivers must be in writing and signed by the party waiving its rights.



--------------------------------------------------------------------------------

8.9 Attorneys’ Fees. If any legal action or other proceeding is brought for the
enforcement of this Agreement or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs incurred in that action or proceeding, in addition to any other
relief to which it may be entitled.

8.10 No Third Party Beneficiaries. The parties agree that this Agreement is for
the benefit of the parties hereto and is not intended to confer any legal rights
or benefits on any third party and that there are no third party beneficiaries
to this Agreement or any part or specific provision of this Agreement.

8.11 Entire Agreement. This Agreement is the entire agreement between the
parties hereto with respect to its subject matter and there are no other
representations, understandings or agreements between the parties relative to
such subject matter. No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by an
authorized representative of the party against which such amendment, change,
waiver or discharge is sought to be.

8.12 Governing Law and Dispute. This Agreement shall be governed by the laws,
other than choice of law rules, of the State of Florida, without application to
the principles of conflicts of laws.

8.13 Force Majeure. Except as set forth in this Agreement to the contrary,
neither party shall be in breach of this Agreement by reason of its delay in the
performance of or failure to perform any of its obligations if such delay or
failure is caused by strikes or other disputes, acts of God or the public enemy,
riots, incendiaries, interference by civil or military authorities, compliance
with governmental laws, rules, regulations, delays in transit or delivery,
earthquake, power outage, or any event beyond its reasonable control or without
its fault or negligence, including without limitation, failure of third party
software products.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Model and E Com have each caused this Agreement to be signed
and delivered by its duly authorized representative as of the date first set
forth above.

 

MODEL REORG, INC. By:  

/s/ Donna Dellomo

Name:   Donna Dellomo Title:   Chief Financial Officer E COM VENTURES, INC. By:
 

/s/ Terry Head

Name:   Terry Head Title:   Vice President and CIO



--------------------------------------------------------------------------------

Exhibit “A” Schedule of Services

Data Center Operations

Network support

Security

EDI Processing

Systems Planning

Capacity and performance

Software development and support

Helpdesk support

Administrative support